significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep vest pnet al in re company ear erin ge in a timely fashion and this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december iee has been granted subject_to the following conditions the company makes the remaining required quarterly contributions for the plan plan for the plan_year ending be without applying for a waiver of ee hat are uc i orc ia you agreed to these conditions in letter sent via facsimile dated date if these conditions are not satisfied the waiver is retroactively null and void the company make contributions to the plan in amounts sufficient to meet the minimum_funding requir a by the minimum_funding_standard this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a nonprofit c church-affiliated retirement community that provides housing and retirement services to older adults the current financial hardship was brought on by a decrease in the patient days in the skilled nursing home also contributing to the hardship was decrease of private pay residents and the increase of medical assistance residents in the nursing home the company also experienced significant increases in various expenses the company has taken a number of steps to improve its financial situation the senior management team executive director cfo and administrator of the nursing home was replaced in other steps taken include increased rates in all levels of care the outsourcing of support services security lawn care etc and the reduction in the number of full time positions a significant improvement in the state inspection of the nursing home should assist marketing efforts to fill the nursing beds the company has increased revenues by leasing excess building space the financial information provided by the company clearly shows that the company has suffered a substantial business hardship the actions taken by the company have improved its financial position to such an extent that it is clear the business hardship was temporary hence the waiver for the plan_year ending date has been granted subject_to the conditions set forth above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours y lit p- donna m prestia manager employee_plans actuarial group
